Citation Nr: 9901810	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-32 083	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1967 to November 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) from a November 1995 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for PTSD.  In August 1998 the veteran testified 
before a traveling member of the Board at the RO.  He was 
assisted at the hearing by a Veterans Benefits Counselor of 
the VA.


REMAND

The veteran contends that he has PTSD as a result of his 
service in Vietnam.

Service medical records show no psychiatric treatment during 
service.  In July 1968 the veteran complained of nervousness, 
but it was thought to be related to hyperthyroidism.  No 
psychiatric abnormalities were noted on the November 1968 
examination for separation.  Service personnel records 
reflect that the veteran's military occupational specialties 
(MOS) were powerman and power training specialist.  He served 
in Vietnam from November 1967 to November 1968.  He was 
assigned to the 61st HEM Company for his first six days in 
Vietnam, and then was assigned to the 5th L.E.M. Company for 
the rest of his service in Vietnam.  He was not awarded any 
combat medals or decorations.  He did not serve in combat; 
therefore a verified stressor is needed to support a 
diagnosis of PTSD.  

In November 1994 the veterans representative submitted a 
letter to the RO indicating that in January or February 1968, 
during the Tet Offensive, the veteran saw his friend, Eddie 
Mitchell, blown up by a land mine.  The RO attempted to 
verify the casualty of the veterans friend.  In a February 
1996 letter the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) indicated that U.S. Army casualty 
data did not list an Eddie Mitchell as wounded or killed 
in 1968.  In the notice of disagreement (NOD) the veterans 
representative indicated that the veteran reported that he 
did not say that Eddie Mitchell was blown up by a land mine.  
He reportedly told his representative that Eddie Mitchell was 
a buddy who was stationed at Long Binh with him, and when he 
returned from convoy duty, he told him about seeing trucks in 
the front of the convoy get blown up by mortar fire.  

On VA examinations in June 1995 and July 1997, PTSD was 
diagnosed based on the veterans reported stressors.  
However, these events were not verified, even after the RO 
sent another request for verification to the USASCRUR.

The veteran testified at a hearing before a traveling member 
of the Board in August 1998.  He reported one stressor event 
which should be verifiable.  He reported that in October 1968 
there was a race riot in the Long Binh jail, which involved 
several men being set on fire.  He claimed it happened at 
night and he was on his way back from the Officers Club when 
he heard the loud noises.  He indicated that the next 
morning, on his way to the dentist, he saw about 20 bodies 
laying out in bags, some had been shot and some burned.  The 
Board notes that he reported another incident where he went 
out on a convoy that was hit and he witnessed a few people in 
the convoy being killed.  He did not remember the names of 
people who were killed, but he knew at least three or four of 
them because they were friends of his.  He thought it was in 
December 1967.  The Board notes that in a June 1997 letter 
the USASCRUR reported that they were unable to document such 
an attack on December 30, 1967.  Moreover, extracts from 
Operational Reports  Lessons Learned from the 29th General 
Support Group, the higher headquarters for the veterans 
company (5th L.E.M. Co) dated from November 1967 to April 
1968 showed no such attack on a convoy.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed stressor in service 
actually occurred, and a link, established by the medical 
evidence, between current symptomatology and the claimed 
stressor in service.  38 C.F.R. § 3.304(f) (1998); Zarycki v. 
Brown, 6 Vet.App. 91, 97 (1993).  

It is clear from the Travel Board hearing that the veteran is 
unable to provide any more detailed information regarding 
specific dates, locations, and names.  He has, however, 
provided a date for a race riot at Long Binh jail.  This 
event should be verifiable and, therefore, further 
development is needed.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain from the veteran 
the name(s) and address(es) of all 
medical care providers (VA and private) 
who have treated him for PTSD, obtain 
copies of all of the records from the 
identified treatment sources, and 
associate them with the claims folder.

2.  The RO should arrange for 
verification of the stressor reported by 
the veteran at the August 1998 Travel 
Board hearing.  His description of the 
event, together with a copy of his DD 
214 and DA Form 20, or equivalent, and 
all associated documents, should be sent 
to the U.S. Army & Joint Services 
Environmental Support Group (USASCRUR).  
They should be requested to provide any 
information that might corroborate the 
veteran's alleged stressor, i.e., that 
there was a race riot at the indicated 
time at Long Binh Jail, that there were 
20 or so casualties of shooting or 
burning, and that victims bodies were 
laid out in body bags for observation 
the next morning..

3.  If, and only if, the RO determines 
that the record establishes the 
existence of a stressor, the RO should 
specify the stressor(s) for the record, 
then schedule the veteran for a VA 
psychiatric examination to determine 
whether or not he has PTSD based on the 
stressor.  In determining whether or not 
the veteran has PTSD, the examiner may 
consider only the verified stressor 
listed by the RO.  The claims folder 
should be provided to the examiner for 
review.  The examination report should 
reflect review of pertinent material in 
the claims folder and include the 
rationale for any opinion given.  

4.  Thereafter, the RO should 
readjudicate the veterans claim.  If it 
remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
